Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered December 20, 1988, convicting him of rape in the first degree, sodomy in the first degree, sexual abuse in the first degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims regarding the jury charge and the sufficiency of the evidence of "physical injury” are unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Ford, 62 NY2d 275; see also, People v Ahmed, 66 NY2d 307; People v Udzinski, 146 AD2d 245, 248-252). Under the circumstances of this case, we decline to address these issues in the exercise of our interest of justice jurisdiction. Bracken, J. P., Kooper, Miller and Ritter, JJ., concur.